DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/23/2019 & 9/10/2019 are being considered by the examiner.

Claim Objections
Claim 12 is objected to because of the following informalities:  
As to claim 12, the claim recites “the method of claim 12”, which appears to be a typographical error.   Examiner suggests changing “the method of claim 12” to “the method of claim 11”, as it appears that claim 12 was intended to be dependent on claim 11 via antecedent basis of “the first residual information” [claim 12] & “first residual information” [claim 11]. 
For purposes of examination, the Examiner will be interpreting claim 12 to be dependent on claim 11.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) s 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (US 20150279325).
As to claim 1, Lu discloses a method for encoding demura calibration information for a display device [abstract & para. 3], the method comprising: 
generating demura correction coefficients based on display color information (per pixel compensation parameters model variation in colors red, green, and blue) [para. 43-45, 47, & 54]; 
separating coherent components of the demura correction coefficients to generate residual information (blocks corresponding to common spatial characteristics, common color) [figs. 4-6 & para. 43-45, 47, 54-55, & 57-58]; 
encode the residual information using a first encoding technique (hadamard) [figs. 4-6 & para. 43-45, 47, 54-55, & 57-58].
As to claim 2, Lu discloses the method of claim 1, wherein each of the coherent components is encoded using a second encoding technique different from the first encoding technique (Haar) [figs. 4-6 & para. 43-45, 47, 54-55, & 57-58].
As to claim 3, Lu discloses the method of claim 1, wherein separating the coherent components comprises separating a baseline of each of the demura correction coefficients (blocks corresponding to common spatial characteristics, common color) [figs. 4-6 & para. 43-45, 47, 54-55, & 57-58].
As to claim 4, Lu discloses the method of claim 3, wherein separating the baseline comprises: separating a first baseline of first demura correction coefficients of the demura correction coefficients (n block corresponding to common spatial characteristics, common color) [figs. 4-6 & para. 43-45, 47, 54-55, & 57-58]; and 
separating a second baseline of second demura correction coefficients of the demura correction coefficients, the first baseline different from the second baseline (sub-blocks of n block corresponding to common spatial characteristics, common color) [figs. 4-6 & para. 43-45, 47, 54-55, & 57-58].
claim 5, Lu discloses the method of claim 4, wherein the first baseline comprises a first pitch and the second baseline comprises a second pitch different than the first pitch (n block comprising smaller sub-blocks) [figs. 4-6 & para. 43-45, 47, 54-55, & 57-58].
As to claim 6, Lu discloses the method of claim 1, wherein separating the coherent components comprises separating a first profile and a second profile of each of the demura correction coefficients [figs. 4-6 & para. 43-45, 47, 53-55, & 57-58].
As to claim 7, Lu discloses the method of claim 6, wherein the first profile is a vertical profile and the second profile is a horizontal profile [para. 53 & 55].
As to claim 8, Lu discloses the method of claim 1, further comprising capturing the display color information from the display device (calibration measurement during manufacture) [para. 45 & 43].
As to claim 9, Lu discloses the method of claim 1, further comprising generating a binary image based on the coherent components and the encoded residual information [figs. 4-6 & para. 43-45, 47, 54-55, & 57-58].
As to claim 10, Lu discloses the method of claim 9, further comprising storing the binary image within a memory of the display device (memory 410) [fig. 4 & para. 45-48 & 43].
As to claim 11, Lu discloses the method of claim 1, wherein the residual information includes first residual information for a first subpixel type, second residual information for a second subpixel type, and a third residual information for a third subpixel type (h1, h2, h3 corresponding to R, G, B, respectively) [figs. 4-6 & para. 57-58].
As to claim 12, Lu discloses the method of claim 12, wherein at least one of the first residual information, the second residual information and the third residual information is encoded differently than another one of the first residual information, the second residual information, and the third residual information (h1, h2, h3 corresponding to R, G, B, respectively, note h1, h2, & h3 utilize different functions) [figs. 4-6 & para. 57-58].
As to claim 13, Lu discloses the method of claim 1, wherein the demura calibration information includes compressed correction data [abstract & figs.4-6].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Tao et al. 		(US 20180191371).
Syu et al. 		(US 20150187306).
Kim et al. 		(US 20150187328).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385.  The examiner can normally be reached on Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID TUNG/Primary Examiner, Art Unit 2694